                Case 19-18585-MAM         Doc 247      Filed 09/29/20     Page 1 of 13




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

IN RE:                                                       CASE NO.: 19-18585-MAM
                                                             Chapter 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC

Debtor.
______________________________/

         DEBTOR’S EXPEDITED MOTION TO APPROVE BIDDING PROCEDURES
          AND THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS
         FREE AND CLEAR OF CERTAIN LIENS, CLAIMS, AND ENCUMBRANCES
              PURSUANT TO AN AUCTION SALE AND SETTING HEARING

               Expedited Hearing Requested: At the last hearing on this case on
               September 22, 2020, Debtor was directed to file this Motion by September
               29, 2020 on an expedited basis to ensure that the marketing of the Offered
               Assets was able to begin as began as quickly as practicable. Based on the
               direction at the September 22, 2020 hearing the Debtor requests that a
               hearing on this Motion be set on October 6, 2020.

         THE DEBTOR, by and through the undersigned counsel, hereby files this Expedited Motion

to Approve Bidding Procedures and the Sale of Substantially all of the Debtor’s Assets Free and Clear

of Certain Liens, Claims, and Encumbrances Pursuant to An Auction Sale and in support of this

Motion, the Debtor respectfully represent as follows:

                                         JURISDICTION

         1.    This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of the Debtor’ bankruptcy

cases and this Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory

predicates for the relief requested herein are sections 105(a), and 365 of the Bankruptcy Code.




                                                   1
                 Case 19-18585-MAM           Doc 247     Filed 09/29/20      Page 2 of 13




                                   PROCEDURAL BACKGROUND

       2.        On June 27, 2019 the Debtor commenced the above-captioned case by filing a

voluntary petition for relief under Chapter 11 of Title 11 of the United States Code in this Court.

       3.        The Debtor is operating its businesses and managing its affairs as a debtor in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                            BACKGROUND

       4.        By this Motion, the Debtor seeks the entry of an order approving the Bidding

Procedures (attached hereto) in connection with the sale of substantially all of the Debtor’ assets.

       5.        On September 17, 2020, the Court entered an Order Granting Debtor Meridian Marina

& Yacht Club of Palm City, LLC’s Motion for Authorization to Sell Assets Free and Clear of Liens,

Claims, Encumbrances and Interests (the “Order”) [D.E. #206]. Paragraph 17 of the Order provides

for an auction sale under Section 363 of the Bankruptcy Code in the event the sale contract

contemplated therein was terminated. This Motion is being filed in accordance Paragraph 17(d) of

the Order.

                                          OFFERED ASSETS

       6.        The Debtor is the owner and operator of a marina and yacht club located in Palm City,

Florida, providing boat storage, boat sales, dockage, servicing and repairs. The Debtor seeks to sell

the entirety of its assets (the “Offered Assets”), which include:

             •   The real property located at 1400 SW Chapman Way (Parcel ID 07-38-41-015-000-
                 00010-0), together with the buildings and improvements thereon and all right, title
                 and interest of Seller in and to appurtenances of the Land, including riparian rights,
                 easements and rights-of-way relating thereto, and, without warranty, all right, title and
                 interest of Seller in and to the land lying within any street or roadway adjoining the
                 Land or any vacated or hereafter vacated street or alley adjoining said Land;

             •   All of Seller’s right, title and interest, if any, in and to all fixtures, furniture,
                 equipment, and other tangible personal property, if any, owned by Seller (collectively,



                                                     2
                Case 19-18585-MAM           Doc 247     Filed 09/29/20      Page 3 of 13




                the “Personal Property”) presently located on the Land or used in connection with the
                Property, including, without limitation, all:
                   o vehicles and watercraft, including trailers and travel-lifts;
                   o telephone systems and computer equipment, including software installed
                      thereon;
                   o third party vendor parts and accessories located at the Property or in transit to
                      the Property on the Closing Date and
                   o gasoline, motor oil, and other similar fuel and fluids currently stored on the
                      Property;

            •   3.38 acres located at 1120 SW Chapman Way (07-38-41-000-000-00010-7);

            •   Water retention area (Parcel ID 07-38-41-015-000-00001-1);

            •   Dock Parcels (Parcel IDs 07-38-41-017-000-00250-7, 07-38-41-017-000-00240-0,
                07-38-41-017-000-00230-2).

                                  PROPOSED BIDDING PROCEDURES

       7.       The Debtor respectfully requests that the Court approve bidding procedures

substantially in the form attached hereto as Exhibit “A” (“Bidding Procedures”) in connection with

the sale of the Offered Assets with a final sale hearing to be scheduled by this Court.

       8.       The Bidding Procedures provide a flexible process where the Debtor will be soliciting

bids for all of the Debtor’ assets. The Debtor expressly reserves the right to modify the relief

requested in this Motion prior to or at the applicable hearings, including modifying the proposed

Bidding Procedures.

       9.       The Debtor has determined, in its reasonable business judgment, that a sale of the

assets at this time, even without a traditional “stalking horse” bidder, is warranted and necessary.

However, the Debtor requests that it be authorized to enter into an agreement that provides a bidder

who is willing to serve as a stalking horse bidder a Breakup Fee of $50,000.00 upon a successful

closing by either the Highest and Best bidder or the Backup bidder.

       10.      The ability of the Debtor to offer potential purchasers bidding protections is beneficial




                                                    3
                 Case 19-18585-MAM          Doc 247     Filed 09/29/20      Page 4 of 13




to the Debtor’s estate and creditors because the Debtor can provide the incentive required to induce

a bidder to submit or increase its bid prior to the Auction. The ability to offer the Breakup Fee may

induce bids for some or all of the Offered Assets that would not otherwise be made. In addition, to

the extent bids can be improved prior to the Auction, a higher floor will have been established for

further bidding at the Auction. Thus, even if a Qualified Bidder is awarded a Breakup Fee, and that

Qualified Bidder is not a winning bidder, the Debtor and its estate will have benefited from the higher

floor established by such bid. The Debtor will exercise prudent business judgment before offering or

agreeing to any bidding protection and will only do so if such protection, in the reasonable business

judgment of the Debtor, will likely result in the realization of greater value for the Debtor and its

estates.

           11.   Approval of breakup fees and other forms of bidding protection in connection with

the sale of significant assets pursuant to Section 363 of the Bankruptcy Code has become an

established practice in Chapter 11 cases. Three different approaches have been used by the

bankruptcy courts in assessing the validity and enforceability of bidding incentives.

           12.   The first approach – the business judgment test – is based on the corporate control

cases and applies the business judgment rule to make certain that bidding is promoted, not deterred

and that the fees are reasonable in relationship to the size of the transaction and the bidder’s efforts.

See In re Twenver, Inc., 149 B.R. 954, 956 (Bankr. D. Col. 1992); In re Integrated Resources, Inc.,

135 B.R. 746, 753 (Bankr. S.D.N.Y. 1992), aff’d, 147 B.R. 650 S.D.N.Y. 1992), appeal

dismissed, 3 F. 3d 49 (2d Cir. 1993); In re 995 Fifth Avenue Assocs., LP. 96 B.R. 24, 28 (Bankr.

S.D.N.Y. 1989); see also Cottle v. Stores Communications, Inc., 849 F. 2d 570 (11th Cir. 1988)

(using business judgment test in corporate control context). This approach also has been endorsed

by a leading bankruptcy treatise. See 3 Collier on Bankruptcy § 363.02[6] at 363-21 (15th ed. 2005)




                                                    4
                Case 19-18585-MAM           Doc 247      Filed 09/29/20      Page 5 of 13




(courts “should approve [bidding incentives] unless they are unreasonable or appear more likely to

chill the bidding process than to enhance it.”).

        13.     The second approach – the best interests of the estate test – focuses on whether the

bidding incentive at issue is in the best interests of the estate to ensure that the debtor’s estate is not

unduly burdened and that the relative rights of the parties are protected. See In re America West

Airlines, Inc., 166 B.R. 908, 912 (Bankr. D. Ariz. 1994); see also In re S.N.A. Nut Co., 186 B.R. 98,

104 (Bankr. N.D. Ill. 1995.

        14.     The third approach – the administrative claim test – considers whether the bidding

incentive at issue is “actually necessary to preserve the value of the estate.” See In re O’Brien

Environmental Energy, Inc., 181 F. 3d 527, 535 (3d Cir. 1999), see also AgriProcessors, Inc. v. Iowa

Quality Beef Supply Network, L.L.C. (In re Tama Beef Packing, Inc.), 290 B.R. 90, 97-98 (B.A.P.

8th 2003); In re Dorado Marine, Inc., 332 B.R. 637 (M.D. Fla. 2005).

        15.     The Debtor submits that under each of the above tests the proposed Breakup Fee will

not chill bidding but enhance it and that the proposed Breakup Fee will preserve and enhance the

value of the estates’ assets.

                SALE OF ASSETS FREE AND CLEAR OF CERTAIN LIENS,
                           CLAIMS AND ENCUMBRANCES

        16.     The Debtor has previously requested the Offered Assets be sold by way of an auction

sale in the event the sale to the previously approved purchaser was terminated, which sale has been

approved by this Court.

        17.     Under section 363 of the Bankruptcy Code, a debtor in possession may sell property

of its estate outside of the ordinary course of its business, subject to the approval of the court after

notice and a hearing. See 11 U.S.C. § 363(b)(1). Section 363 of the Bankruptcy Code does not set

forth a standard for determining when it is appropriate for a court to authorize the sale or disposition



                                                     5
                Case 19-18585-MAM           Doc 247      Filed 09/29/20      Page 6 of 13




of a debtor’s assets prior to confirmation of a plan. However, courts have required that the decision

to sell assets outside the ordinary course of business be based upon the sound business judgment of

the debtor. See Licensing By Paolo, Inc. v. Sinatra (In re Gucci), 126 F.3d 380, 387 (2d Cir. 1997)

(“A sale of a substantial part of a Chapter 11 estate may be conducted if a good business reason exists

to support it.”); Comm. of Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d

1063, 1071 (2d Cir. 1983); In re Chateaugay Corp., 973 F.2d 141, 143 (2d Cir. 1992); Stephens

Indus. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986) (“bankruptcy court can authorize a sale of all

a Chapter 11 debtor’s assets under [section] 363(b)(1) when a sound business purpose dictates such

action.”).

        18.     Furthermore, a court may authorize the sale under Bankruptcy Code § 363(b) of

substantially all of a debtor’s assets as long as the debtor has articulated a sound business justification

for such sale. Committee of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063,

1070-71 (2nd Cir. 1983).

        19.     Courts have made it clear that a debtor’s showing of a sound business justification

need not be unduly exhaustive, but, rather, a debtor is "simply required to justify the proposed

disposition with sound business reasons." In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr.

S.D. Ohio 1984).

        20.     As set forth in prior pleadings in this case, the Debtor believes, in its sound business

judgment, that the contemplated auction sale will offer the best price and the best terms for the sale

of the Offered Assets.

        21.     By way of this Motion, the Debtor requests that this Court schedule a further hearing

after completion of the auction wherein the Debtors will seek the entry of an order from the

Bankruptcy Court approving and authorizing the proposed sale to the successful bidder(s) on the




                                                     6
                Case 19-18585-MAM          Doc 247       Filed 09/29/20    Page 7 of 13




terms and conditions of the successful bid.

        WHEREFORE, the Debtor respectfully requests that this Court enter an Order Granting

Debtor’s Expedited Motion to Approve Bidding Procedures and the Sale of Substantially all of the

Debtor’s Assets Free and Clear of Certain Liens, Claims, and Encumbrances Pursuant to An Auction

Sale, scheduling a hearing after completion of the auction authorizing the proposed sale and for other

such relief as this Court deems just and proper

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this court set forth in Local Rule 2090-1(A) and that a true and correct copy of the foregoing was

furnished by U.S. Mail to the parties listed on the attached mail list on the 29h day of September

2020.


                                                        KELLEY, FULTON & KAPLAN P.L.
                                                        Attorney for Debtor
                                                        1665 Palm Beach Lakes Blvd.
                                                        The Forum - Suite 1000
                                                        West Palm Beach, Florida 33401
                                                        Tel: (561) 491-1200
                                                        Fax:(561) 684-3773

                                                        BY: __/s/ Craig I. Kelley
                                                              CRAIG I. KELLEY, ESQUIRE
                                                              Florida Bar No. 782203
                                                              DANA KAPLAN, ESQUIRE
                                                              Florida Bar No. 44315
Mailing Information for Case 19-18585-MAM

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for
this case.

   •    John P Carrigan      jpc@reblawpa.com, mmj@reblawpa.com
   •    Amber E Donner        Amber.Donner@SpectorRubin.com, heidiparalegal@gmail.com
   •    Heidi A Feinman       Heidi.A.Feinman@usdoj.gov



                                                    7
               Case 19-18585-MAM          Doc 247     Filed 09/29/20    Page 8 of 13




   •   Linda W Jackson LJackson@PardoJackson.com,
       catheryne@pardojackson.com;mfuentes@pardojackson.com
   •   Dana L Kaplan dana@kelleylawoffice.com,
       tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.com;d
       ebbie@kelleylawoffice.com;craig@kelleylawoffice.com
   •   Craig I Kelley craig@kelleylawoffice.com,
       tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.com;d
       ebbie@kelleylawoffice.com;dana@kelleylawoffice.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Alan B Rose arose@mrachek-law.com, manderson@mrachek-law.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service). You may wish to use your mouse to select and
copy this list into your word processing program in order to create notices or labels for these
recipients.

       Aspen Environmental Consulting, LLC
       2014 SW Oxbow Way
       Palm City, FL 34990

       Charles Goodman
       3022 SW Lake Terrace
       Palm City, FL 34990

       Sue Lasky
       320 SE 18th St
       Fort Lauderdale, FL 33316-2818

       Paul Lane
       10380 SW Village Center Dr # 419
       Port St Lucie, FL 34987-1931

       See attached matrix.




                                                  8
                                 Case 19-18585-MAM       Doc 247        Filed 09/29/20   Page 9 of 13
Label Matrix for local noticing                Aspen Environmental Consulting, LLC          Integra Real Estate, LLC
113C-9                                         2014 SW Oxbow Way                            150 SE 2nd Ave
Case 19-18585-MAM                              Palm City, FL 34990-3244                     Suite 800
Southern District of Florida                                                                Miami, FL 33131-1574
West Palm Beach
Fri Jul 24 15:39:19 EDT 2020
MRACHEK, FITZGERALD ROSE KONOPKA THOMAS & WE   Martin County Marine Holdings LLC            Martin Downs Property Owners’ Associati
505 S. Flagler Drive                           c/o Amber E Donner                           c/o Ross Earle Bonan & Ensor, P.A.
Suite 600                                      3250 Mary Street # 405                       P.O. Box 2401
West Palm Beach, FL 33401-5945                 Miami, FL 33133-5232                         Stuart, FL 34995-2401


Meridian Marina & Yacht Club of Palm City, L   5T Wealth Partners LP                        ADR Electric Inc
1400 SW Chapman Way                            Department#6200                              P.O. Box 665
Palm City, FL 34990-2400                       P.O. Box 830539                              Jensen Beach, FL 34958-0665
                                               Birmingham,, AL 35283-0539


Allstate Insurance                             Aspen Environmental                          Aspen Environmental Consulting, LLC
P.O. Box 4344                                  P.O. Box 2753                                c/o Jodi Beck
Carol Stream, IL 60197-4344                    Stuart, FL 34995-2753                        2014 SW Oxbow Way
                                                                                            Palm City, FL 34990-3244


Bartlett Brothers Security                     Capital One Bank (USA), N.A.                 Cassidy Ice
2694 SE Willoughby Blvd                        by American InfoSource as agent              3240 SE Dominica Terrace
Stuart, FL 34994-4700                          PO Box 71083                                 Stuart, FL 34997-5758
                                               Charlotte, NC 28272-1083


Charles Goodman                                Clark Environmental                          Colonial Life
3022 SW Lake Terrace                           755 Prairie Industrial Pkwy                  P.O. Box 1365
Palm City, FL 34990-1927                       Mulberry, FL 33860-6559                      Columbia, SC 29202-1365



Comcast                                        EDC                                          Florida Department of Revenue
P.O. Box 71211                                 10250 SW Village Parkway, Suite 201          5050 West Tennessee Street
Charlotte, NC 28272-1211                       Port Saint Lucie, FL 34987-2362              Tallahassee, FL 32399-0140



Florida Power & Light                          Grainger                                     Gunster
General Mail Facility                          1800 N. Florida Mango Rd                     777 South Flagler Drive
Miami, FL 33188-0001                           West Palm Beach, FL 33409-6486               West Palm Beach, FL 33401-6194



Industrial Hose and Hydraulics                 (p)INTERNAL REVENUE SERVICE                  Internal Revenue Service
2450 N.Powerline Rd                            CENTRALIZED INSOLVENCY OPERATIONS            Central Insolvency Operation
Pompano Beach, FL 33069-1051                   PO BOX 7346                                  P.O. Box 7346
                                               PHILADELPHIA PA 19101-7346                   Philadelphia, PA 19101-7346


Kapp Morrison, LLP                             Law Office of Robert M. Lewis, LLC           MIC
7900 Glades Road Suite 550                     P.O. Box 1831                                2964 Airway Ave
Boca Raton, FL 33434-4167                      Jupiter, FL 33468-1831                       Costa Mesa, CA 92626-6018
                                 Case 19-18585-MAM      Doc 247          Filed 09/29/20   Page 10 of 13
Martin County Marine Holdings, LLC            Martin County Property Owner’s Associat        Martin County Tax Collector
1206 North Park Avenue                        C/O Ross Earl Bonan and Ensor PA               3485 SE Willoughby Blvd
Winter Park, FL 32789-2542                    789 SW Federal Highway                         Stuart, FL 34994-5062
                                              Stuart, FL 34994-2962


Martin County Utilities                       Marvin Kennard                                 Meridian Marina & Yacht Club of Palm Ci
P.O. Box 9000                                 4971 SW Lake Grove Circle                      2625 W Grandview Rd Suite 150
Stuart, FL 34995-9000                         Palm City, FL 34990-8506                       Phoenix, AZ 85023-3109



Mracheck Law                                  Office of the US Trustee                       PI Finance
505 S. Flagler Drive, Suite 600               51 S.W. 1st Ave.                               PO Box 922025
West Palm Beach, FL 33401-5945                Suite 1204                                     Norcross, GA 30010-2025
                                              Miami, FL 33130-1614


Palmdale Oil Company, Inc.                    Paul Lane                                      Plastic Pro
911 N 2nd St                                  7880 North University Drive                    DKG Concepts Incorporated
Fort Pierce, FL 34950-9121                    Suite 2000                                     P.O. Box 2359
                                              Fort Lauderdale, FL 33321-2124                 Palm City, FL 34991-7359


Progressive Environmental Services Inc.       Robert Jennings, P.A.                          Robert Sader, P.A.
19 National Dr                                306 S.E. Detroit Ave                           224 Commercial Blvd Suite 310
Franklin MA 02038-3243                        Stuart, FL 34994-2113                          Fort Lauderdale, FL 33308-4443



SWS Environmental Services                    Safety Kleen                                   Shaun T. Plymale
P.O. Box 538498                               2600 North Central Expressway Suite 400        100 SW Albany Avenue
Atlanta, GA 30353-8498                        Richardson, TX 75080-2058                      Suite 310
                                                                                             Stuart, FL 34994-2000


Shraiberg, Landau, & Page PA                  State of Florida - Department of Revenue       Sudden Service, Inc
2385 N.W. Executive Center Drive              Post Office Box 6668                           P.O. Box 903
Suite 300                                     Tallahassee, FL 32314-6668                     Louisville, MS 39339-0903
Boca Raton, FL 33431-8530


Susan Lasky                                   The Zenith Insurance Company                   Time Payment Corp
320 Southeast 18th Street                     21255 Califa St                                1600 District Avenue
Fort Lauderdale, FL 33316-2818                Woodland Hills, CA 91367-5021                  Suite 200
                                                                                             Burlington, MA 01803-5233


Treasure Coast Legal                          W.W. Grainger, Inc                             Waste Management of SFlorida
100 SW Albany Avenue Suite 310                401 S Wright Road W4E.C37                      P.O. Box 4648
Stuart, FL 34994-2000                         Janesville WI 53546-8729                       Carol Stream, IL 60197-4648



William Scotsman                              Zimmer Construction                            Zimmer Construction Consultants, P.A.
901 S. Bond Street. #600                      129 N.W. 13th St Suite 20                      129 NW 13th Street
Baltimore, MD 21231-3348                      Boca Raton, FL 33432-1635                      Suite 20
                                                                                             Boca Raton, FL 33432-1635
                                Case 19-18585-MAM                Doc 247       Filed 09/29/20         Page 11 of 13
m2 Lease Funds LLC                                     m2 Lease Funds LLC                                   Amber E Donner
175 N. Patrick Blvd., Suite 140                        175 North Patrick Boulevard                          3250 Mary Street # 405
Brookfield, WI 53045-5811                              Earth City, MO 63045                                 Miami, FL 33133-5232



Craig I Kelley                                         Dana L Kaplan
1665 Palm Beach Lakes Blvd #1000                       1665 Palm Beach Lakes Blvd #1000
West Palm Beach, FL 33401-2109                         W Palm Beach, FL 33401-2109




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                               (d)Internal Revenue Service                          (d)Internal Revenue Service
Acting US Attorney                                     Atty General United States Dept Justice              c/o IRS District Counsel
99 NE 4th Street                                       Tenth & Constitution                                 Claude Pepper Federal Bldg
Miami, FL 33132                                        Washington, DC 20530                                 51 S.W. 1st Ave., 11th Floor
                                                                                                            Miami, FL 33130




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                     (d)Martin Downs Property Owners’ Associati           (u)See attached
                                                       c/o Ross Earle Bonan & Ensor, P.A.
                                                       P.O. Box 2401
                                                       Stuart, FL 34995-2401


(d)Charles Goodman                                     End of Label Matrix
3022 SW Lake Terrace                                   Mailable recipients    64
Palm City, FL 34990-1927                               Bypassed recipients     4
                                                       Total                  68
                 Case 19-18585-MAM             Doc 247       Filed 09/29/20       Page 12 of 13




                          Meridian Marina & Yacht Club of Palm City, LLC
                            Hybrid Sealed Bid Auction Bid Procedures

i.      To become a Qualified Bidder or a Stalking Horse bidder for this auction a bidder will be required to submit a
        Bid Package including the following items:
        a. A signed and initialed Bidder Certification stating the bidder understands the terms and condition, bid
             procedures and will comply with both.
        b. Signed Purchase and Sale Agreement (PSA) to purchase the property in its entirety for a gross contract
             price with a bid deposit of $75,000 cashier’s check or wire transfer made payable to Tranzon Driggers
             Escrow Account. The PSA may be submitted electronically subject to the discretion of Tranzon Driggers.
        c. Proof of funds to complete the transaction.
ii.     The gross contract price will be equal to a high bid + a 5% Buyer’s Premium. The Secured Creditor, and/or its
        successors or assigns, is not required to submit a PSA to credit bid up to their secured credit limit in the best
        and final online auction.
iii.    The Bid Package must be delivered to Tranzon Driggers in person or via trackable document delivery service
        on or before 4:00 PM ET the day of the bid opening deadline which will be scheduled to occur no later (pick a
        date or an event) _________________
iv.     After the bids have been submitted to, recorded and analyzed by Tranzon Driggers and Kelley, Fulton &
        Kaplan, P.L., the Debtor reserves the right to conduct a best and final online auction that will begin at 11:00
        AM ET the next business day.
v.      Only the bidders within 20% of the highest bid submitted, will be qualified to participate in the online auction
        subject to the discretion of Tranzon Driggers.
vi.     The Secured Creditor, and/or its successors or assigns, and the Stalking Horse bidder, if applicable, will be
        deemed qualified to participate in the online auction.
vii.    If the Secured Creditor, and/or its successors or assigns, bids beyond their secured credit limit, they will be
        subject to the same terms and conditions as all other Qualified Bidders for the full amount of their final bid
        plus Buyer’s Premium.
viii.   If the Stalking Horse bid is not the highest and best bid in the auction event and the Stalking Horse bidder
        does not place a higher bid, they will be paid a Breakup Fee in the amount of $50,000 upon a successful closing
        by either the Highest and Best bidder or the Backup bidder.
ix.     If the Stalking Horse bidder places a bid in the online portion of the auction higher than their original bid, they
        will no longer qualify to receive the Breakup Fee and any subsequent bids will be subject to the same terms
        and conditions as all other Qualified Bidders for the full amount of their final bid plus the Buyer’s Premium.
x.      Bid increments for the online auction will be $25,000 (with discretion given to the auctioneer).
xi.     The online auction will be open for bidding by the qualified bidders until 4:00 PM ET the day it begins, subject
        to the auto-extend features of the Tranzon bidding platform.
xii.    The highest and best bidder will execute an addendum to their original PSA to modify the highest bid, the
        revised Buyer’s Premium, the gross contract price and total deposit to reflect their highest bid in the online
        portion of the auction.
xiii.   The highest and best bidder will increase the escrow deposit to 10% of the gross contract price via wire
        transfer to the closing agent within 24 hours of being deemed the highest and best bidder.
xiv.    The back-up bidder will execute an addendum reflecting his/her bid subject to the closing of the highest and
        best bid.
xv.     The back-up bidder will increase the escrow deposit to 10% of the total purchase price within 2 business days
        of notification by Tranzon Driggers that the highest and best bidder defaulted and will be given 30 days from
        notification to close the transaction.
xvi.    A hearing to approve the sale will be scheduled within 3 business days of the online auction event.
                  Case 19-18585-MAM            Doc 247       Filed 09/29/20      Page 13 of 13



xvii.    Bid deposits will be returned by Tranzon Driggers to the qualified bidders within 5 business days of the end of
         the auction except the highest and best bidder and the back-up bidder.
xviii.   The bid deposits of the highest and back-up bidders will be tendered to closing agent by Tranzon Driggers.
xix.     The closing will be within 30 days of the online auction event, or within 10 days of a court order approving the
         sale, whichever is longer.
xx.      If Secured Creditor, and/or its successors or assigns, is the successful bidder on the online auction, it will
         execute a memorandum of sale memorializing the terms of their bid. (Price + $25,000 buy-in fee to Tranzon
         Driggers)
